DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-9 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted January 20, 2021, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 2, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mascianica et al. (US 2017/0077566 A1).
With regard to Claim 1, Mascianica et al. disclose in Figures 1 and 4, a motor vehicle traction battery module (200) comprising: a rigid battery module housing, including a pair of endplates (204), a pair of side rails (206) and a center bar assembly (208), having at least one planar and liquid-cooled housing wall, called a center bar assembly (208) (paragraphs 0020-0021), at least one battery element (202) positioned within an interior of the housing (204, 206, 208), wherein the liquid-cooled housing wall (208) has (i) at least one continuously linear coolant cooling channel, including a first pair of coolant channels (224) defining a region (228) for coolant to flow therethrough and a second pair of coolant channels (234) defining a region (236) for coolant to flow therethrough (paragraphs 0022-0023), and (ii) at least one continuously linear empty channel, including vent channel (258) and two additional channels parallel to the continuously linear coolant cooling channel (224, 234) and through which no liquid flows, wherein the liquid-cooled housing wall (208) has a contact-making opening formed by the outer walls of the coolant channels (224, 234) (see annotated Figure below), by way of which exclusively the empty channel is interrupted, and wherein an electrical terminal element (218) is arranged in the region of the contact-making opening, with electrical contact being made with at least one battery element (202) by said electrical terminal element (218) (paragraphs 0020-0025).

    PNG
    media_image1.png
    535
    792
    media_image1.png
    Greyscale


With regard to Claim 2, Mascianica et al. disclose at least two battery elements (202) that electrically contact the electrical terminal element (218) (paragraph 0025).
With regard to Claim 6, Mascianica et al. disclose wherein all of the empty channels ((258), outer channels -see annotated Figure above) are arranged together between two cooling channels (224, 234) of the at least one cooling channel (paragraphs 0020-0025).
With regard to Claim 9, Mascianica et al. disclose in Figure 6, a ventilation opening, called a vent port (222), disposed in a proximal channel wall of the empty channel (258), through which ventilation opening the housing interior is ventilated (paragraph 0025).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mascianica et al. (US 2017/0077566 A1), as applied to Claims 1, 2, 6 and 9 above.
	With regard to Claim 7, Mascianica et al. disclose the motor vehicle traction battery module in paragraph 7 above, including wherein the vent channel (258) is arranged in a center of the liquid-cooled housing wall (208) and wherein the other channels (see annotated Figure above) are located just outside of the center of the liquid-cooed housing wall (208). Mascianica et al. do not specifically disclose wherein all of the empty channels are arranged in a center of the liquid-cooled housing wall. However, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to form all of the empty channels in a center of the liquid-cooled housing wall, since it has been held in the art that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI).
With regard to Claim 8, Mascianica et al. disclose the motor vehicle traction battery module in paragraph 7 above, but do not specifically disclose wherein the liquid-cooled housing wall and a plurality of housing walls of the rigid battery module housing are formed by a single metal extruded profile body. However, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form the liquid-cooled housing wall and a plurality of housing walls of the rigid battery module housing from a single metal extruded profile body, since it has been held that forming in one piece an article what has formerly been formed in multiple pieces and put together involves only routine skill in the art.   See MPEP 2144.04.

Allowable Subject Matter
12.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, Mascianica et al. (US 2017/0077566 A1), do not teach or fairly suggest the motor vehicle traction battery module wherein the battery module housing has a separating wall that is arranged in the interior of the housing between two battery elements of the at least one battery element; wherein the separating wall is arranged parallel to a longitudinal direction of the cooling channel and the empty channel; and, wherein the separating wall is connected to the liquid-cooled housing wall in a region of the empty channel, and the contact-making opening is provided in a region of the separating wall.  

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725